DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/02/2022 has been entered. 

Status of the Rejection
The claim objections have been overcome by the applicant's amendments. 
All 35 U.S.C. § 112 first paragraphs rejections from the previous office action are withdrawn in view of the Applicant’s amendment. 
All 35 U.S.C. § 103 rejections from the previous office action are withdrawn in view of applicant’s amendments. 
New grounds of rejection under 35 U.S.C § 102 and 35 U.S.C. § 103 are necessitated by the amendments. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 19-20 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Gough (US 4671288 A). 
Regarding claims 19-20, Gough discloses a system for continuously measuring an analyte concentration in a host (an electrochemical cell sensor with measuring device/controller for monitoring oxidizable enzyme substrates in biological fluids situated in a housing and suitable for implantation in the body for continuously monitoring analyte concentrations [abstract; Fig. 1]), comprising:
a transcutaneous sensor (electrochemical cell inside housing 10 is the sensor [Col. 2:55 through Col. 3:27; Figs. 1-5; Note: The limitation “transcutaneous" is interpreted as an intended use limitation (i.e., how/where the device is intended to be embedded/placed in use). Apparatus claims cover what a device is, not what a device does [MPEP 2114(II)]. A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See MPEP 2114. In the instant case, Gough teaches wherein the device is an implantable enzyme electrode sensor [Col. 2:1-4] wherein in the Example in Col. 5:38-58 the device is embedded subcutaneously and thus the device is clearly capable of performing the intended use limitation of being implanted as a transcutaneous sensor]);
a first working electrode configured to continuously measure a concentration of a first analyte (first oxygen sensing electrode 18 is configured to continuously measure glucose [Col. 2:55 through Col. 3:27; Figs. 1-5]);
a second working electrode configured to continuously measure a concentration of a second analyte (second oxygen sensing electrode 16 is configured to continuously measure a second analyte different from glucose including, for example, oxygen [Col. 2:55 through Col. 3:27; Figs. 1-5]); 
a reference electrode having a surface area of an electroactive portion and comprising a regenerating material (a silver/silver chloride reference electrode 28 is provided in contact with an enzyme layer 20 wherein the exposed area of the reference electrode 28 is the surface area of an electroactive portion [Col. 2:55 through Col. 3:27; Col. 3:59-65; Figs. 1-5]);
sensor electronics operably coupled to the transcutaneous sensor configured to: cause the first working electrode to continuously measure the concentration of the first analyte and to cause the second working electrode to continuously measure the concentration of the second analyte (the sensor is coupled to an adjusted current output differential measuring device “sensor electronics” wherein the glucose is measured by the first sensing electrode 18 and the oxygen is measured by the second electrode 16 [Col. 2:55 through Col. 3:27; Figs. 1-5]). 
The limitations “wherein the transcutaneous sensor is configured and arranged to detect two or more of albumin, alkaline phosphatase, alanine transaminase, aspartate aminotransferase, bilirubin, blood urea nitrogen, calcium, CO2, chloride, creatinine, glucose, gamma-glutamyl transpeptidase, hematocrit, lactate, lactate dehydrogenase, magnesium, oxygen, pH, phosphorus, potassium, sodium, total protein, and/or uric acid”, of instant claim 19, and “configured and arranged to detect glucose, and also configured and arranged to detect lactate, creatinine, or uric acid”, of instant claim 20 are functional recitations. Apparatus claims cover what a device is, not what a device does [MPEP 2114(II)]. A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. The “to detect” limitations clearly relate to how the sensor is used rather than a structural limitation of the actual sensor itself. If the prior art structure is capable of performing the intended use, then it meets the claim [See MPEP 2114]. In the instant case, the device of Gough is substantially the same as the claimed electrochemical sensor and therefore is capable of and configured to specifically perform the functional limitations of the instant claims. Furthermore, the limitations further limit the sample but fail to further limit the apparatus. A claim is only limited by positively recited elements. Thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims" [See MPEP 2115]. Since the claims further limit the sample/analyte being tested (material worked upon) but fails to limit the sensor system itself (by a structure being claimed), the limitations of the claim have no patentable weight. Examiner notes, however, that Gough expressly teaches wherein electrodes are configured and arranged to detect glucose, oxygen, lactate, and uric acid and thus meet the functional limitations of the claims [Col. 2:12 through Col. 3:27; Col. 4:3-27; Claims 5, 11, 24].
The limitations “that depletes and regenerates during transcutaneous sensor use”, and “wherein the regenerating material is associated with a rate of material depletion and with a rate of material regeneration" are functional recitations. Apparatus claims cover what a device is, not what a device does [MPEP 2114(II)]. A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. The “sensor use” limitations clearly relate to how the sensor is used rather than a structural limitation of the actual sensor itself. If the prior art structure is capable of performing the intended use, then it meets the claim. See MPEP 2114. In the instant case, the device of Gough is substantially the same as the claimed electrochemical sensor whereby the reference electrode is formed of Ag/AgCl and is covered with a glucose oxidase enzyme that forms hydrogen peroxide upon reaction with glucose and thus possess the same structural elements of the instant claims and therefore is capable of and configured to specifically perform the functional limitations of the instant claim. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Claims 1-9 and 11-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gough (US 4671288 A) in view of Brister et al. (US 20070027385 A1).
Regarding claims 1 and 14, Gough discloses a system for continuously measuring an analyte concentration in a host (an electrochemical cell sensor with measuring device/controller for monitoring oxidizable enzyme substrates in biological fluids situated in a housing and suitable for implantation in the body for continuously monitoring analyte concentrations [abstract; Fig. 1]), comprising:
a transcutaneous sensor (electrochemical cell inside housing 10 is the sensor [Col. 2:55 through Col. 3:27; Figs. 1-5; Note: The limitation “transcutaneous" is interpreted as an intended use limitation (i.e., how/where the device is intended to be embedded/placed in use). Apparatus claims cover what a device is, not what a device does [MPEP 2114(II)]. A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See MPEP 2114. In the instant case, Gough teaches wherein the device is an implantable enzyme electrode sensor [Col. 2:1-4] wherein in the Example in Col. 5:38-58 the device is embedded subcutaneously and thus the device is clearly capable of performing the intended use limitation of being implanted as a transcutaneous sensor]);
a first working electrode configured to continuously measure a concentration of a first analyte (first oxygen sensing electrode 18 is configured to continuously measure glucose [Col. 2:55 through Col. 3:27; Figs. 1-5]);
a first enzyme layer formed over the first working electrode, the first enzyme layer including a first enzyme (an oxidase enzyme is embedded in porous gel layer 20 that surrounds the first electrode 18 wherein the sensor can alternatively be covered by a porous membrane containing the oxidase enzyme [Col. 2:55 through Col. 3:27; Figs. 1-5]);
a second working electrode configured to continuously measure a concentration of a second analyte, wherein the first analyte is different from the second analyte (second oxygen sensing electrode 16 is configured to continuously measure a second analyte different from glucose including, for example, oxygen [Col. 2:55 through Col. 3:27; Figs. 1-5]); 
a reference electrode having a surface area of an electroactive portion and comprising a regenerating material (a silver/silver chloride reference electrode 28 is provided in contact with an enzyme layer 20 wherein the exposed area of the reference electrode 28 is the surface area of an electroactive portion [Col. 2:55 through Col. 3:27; Col. 3:59-65; Figs. 1-5]);
sensor electronics operably coupled to the transcutaneous sensor configured to: cause the first working electrode to continuously measure the concentration of the first analyte and to cause the second working electrode to continuously measure the concentration of the second analyte (the sensor is coupled to an adjusted current output differential measuring device “sensor electronics” wherein the glucose is measured by the first sensing electrode 18 and the oxygen is measured by the second electrode 16 [Col. 2:55 through Col. 3:27; Figs. 1-5]).
Gough is silent on the surface area of the electroactive portion of the reference electrode relative to the first and second working electrodes and thus fails to expressly teach wherein “the surface area of the electroactive portion is at least two times an electroactive surface area of the first and second working electrodes”, of instant claim 1, and “the surface area of the electroactive portion is at least six times the electroactive surface area of the first and second working electrodes”, of instant claim 14. 
Brister teaches a dual electrode sensor for continuously measuring an analyte [abstract] wherein similar to Gough a first electrode comprises an active enzyme layer and a second electrode does not comprise an enzyme layer or comprises an inactive enzyme layer [Para. 0343]. Brister further teaches wherein the electroactive surface area of the reference electrode is at least six times the electroactive surface area of at least one of the first and second working electrode, including wherein the reference electrode surface area is 7-20 times the surface area of the working electrodes [Paras. 0057, 0099, 0151, 0366, 0391, 0423, 0428].
It would have been obvious to one of ordinary skill in the art before the claimed invention to modify the surface area/size of the reference electrode of Gough such that the surface area of the reference electrode is at least six times the surface area of the first and second working electrodes, including from 7-20 times the surface area of the working electrodes, because Brister teaches that such relationship between the reference and working electrodes is suitable for the dual electrode sensing of plural analytes [Paras. 0057, 0099, 0151, 0366, 0343, 0391, 0423, 0428]. Furthermore, it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device [MPEP 2144.04 (IV)]. There does not appear to be any functional difference between a reference electrode that has the same surface area as the working electrodes and an reference electrode that has at least six times the surface area as the working electrodes as in both cases the reference electrode would perform the same function of providing a stable reference potential by which the electrode potentials can be measured. 
The limitations “that depletes and regenerates during transcutaneous sensor use”, and “wherein the regenerating material is associated with a rate of material depletion and with a rate of material regeneration" are functional recitations. Apparatus claims cover what a device is, not what a device does [MPEP 2114(II)]. A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. The “sensor use” limitations clearly relate to how the sensor is used rather than a structural limitation of the actual sensor itself. If the prior art structure is capable of performing the intended use, then it meets the claim. See MPEP 2114. In the instant case, the device of Gough is substantially the same as the claimed electrochemical sensor whereby the reference electrode is formed of Ag/AgCl and is covered with a glucose oxidase enzyme that forms hydrogen peroxide upon reaction with glucose and thus possess the same structural elements of the instant claims and therefore is capable of and configured to specifically perform the functional limitations of the instant claim. 
Regarding claims 2-4, the limitations “wherein a correlation between the rate of material regeneration and a rate of material depletion is positive”, of instant claim 2, “wherein the transcutaneous sensor is configured to increase the rate of material regeneration responsive to an increase in the rate of material depletion”, of instant claim 3, and “wherein the transcutaneous sensor is configured to decrease the rate of material regeneration responsive to a decrease in the rate of material depletion”, of instant claim 4, are functional limitations. Apparatus claims cover what a device is, not what a device does [MPEP 2114(II)]. A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See MPEP 2114. In the instant case, the device of Gough is substantially the same as the claimed electrochemical sensor whereby the reference electrode is formed of Ag/AgCl and is covered with a glucose oxidase enzyme that forms hydrogen peroxide upon reaction with glucose and thus possess the same structural elements of the instant claims and therefore is capable of and configured to specifically perform the functional limitations of the instant claims. 
Regarding claims 5-6, Gough further discloses wherein at least a portion of the reference electrode is covered with the first enzyme layer, of instant claim 5, and wherein the first enzyme is an oxidase enzyme, of instant claim 6 (reference electrode 28 is disposed in the porous gel matrix 20 that surrounds the sensor wherein the gel matrix 20 comprises an enzyme such as glucose oxidase [Col. 2:55 through Col. 3:32; Col. 3:59-65; Col. 5:38-44; Figs. 1-5; Examiner notes that the gel matrix meets the limitation of an “enzyme layer”, but Gough further teaches that the sensor can alternatively be covered with a membrane layer containing oxidase enzyme which would also read upon the limitation of an “enzyme layer” [Col. 3:7-10]).
Regarding claims 7 and 12, the claim limitations further limit the sample but fail to further limit the apparatus. A claim is only limited by positively recited elements. Thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims" [MPEP 2115]. Since the claims further limit the analyte (material worked upon) but fails to limit the electrochemical sensor (by a structure being claimed), the limitations of the claim have no patentable weight. Furthermore, Gough expressly teaches wherein the first analyte is glucose [Col. 3:19-27] and Brister teaches wherein the first analyte is glucose and the interfering compound (the second analyte) can include creatinine and uric acid [Paras. 0241, 0284, 0339]. One skilled in the art would further appreciate that the enzymes would be chosen in order to be selective towards desired analytes of interest and thus it would be further obvious to have selected specific enzymes with the intent to measure specific analytes. 
Regarding claim 8, Gough further discloses wherein the regenerating material is silver chloride (the reference electrode 28 is a silver/silver chloride reference electrode [Col. 2:55 through Col. 3:32; Col. 3:59-65; Col. 5:38-44]).
Regarding claim 9, Gough further discloses wherein the reference electrode is formed of a chloridized elongated silver body (the reference electrode 28 is a silver/silver chloride reference electrode made of chlorided silver and is an elongated electrode [Col. 2:55 through Col. 3:32; Col. 3:59-65; Col. 5:38-44; Figs 1-5]).
Regarding claim 11, Gough further discloses wherein a percentage of a surface area of the reference electrode covered with the first enzyme layer is from about 10 to about 100% (the reference electrode 28 is covered 100% by the gel matrix 20 in the gated opening region 14 and would subsequently be covered 100% by the membrane layer as outlined in Col. 3:7-10 [see Figs. 3 and 5]). 
Regarding claim 13, the limitations “wherein the first working electrode configured to continuously measure a concentration of a first analyte for a plurality of days” is a functional limitation. Apparatus claims cover what a device is, not what a device does [MPEP 2114(II)]. A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim [See MPEP 2114]. In the instant case, the device of Gough is a continuous glucose sensor and thus is configured to meet the functional limitations of the claim by merely using the device continuously for a plurality of days. 
Regarding claims 15-16, Gough teaches the limitations of claim 1 as outlined previously. 
Gough is silent on coaxial/concentric electrodes and thus fails to expressly teach wherein the transcutaneous sensor is “coaxially and/or concentrically formed”, of instant claim 15, and wherein the first and second working electrodes are “twisted together”, of instant claim 16. 
Brister teaches a dual electrode sensor for continuously measuring an analyte [abstract] wherein similar to Gough a first electrode comprises an active enzyme layer and a second electrode does not comprise an enzyme layer or comprises an inactive enzyme layer [Para. 0343]. Brister teaches wherein the first and second electrodes can extend parallel to one another, similar to Gough [Paras. 0336-0351; Figs. 7D-8B], or wherein the electrodes can be formed coaxially wherein the electrodes and membrane all share the same central axis [Paras. 0309, 0320, 0328-0333, Figs. 1B-2B, 7A1-7A2], or wherein the electrodes can also be twisted together to form a helix shape, such as a triple helix with three electrodes [Paras. 0325-0330, 0334, 0362; Figs. 1B, 7C, 11].  
It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to modify the parallel structure of Gough wherein the electrodes extend parallel with one another to instead have a concentric and/or helix/twisted shape because Brister teaches that each of these structures is known in the art as a suitable structure of an in vivo analyte sensor for measuring glucose and would provide the obvious and predictable result of functioning as an analyte sensor for measuring a first analyte in the presence of an interfering analyte. Furthermore, the claimed limitations are obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results (MPEP 2143(A)). 
Regarding claim 17, Gough further discloses wherein the first and second working electrodes extend parallel to each other (sensing electrodes 16 and 18 extend parallel with one another [see Figs. 3-5]). 
Regarding claim 18, the limitation wherein the first and second working electrodes are “formed by removing portions of insulating layers” is a product-by-process limitation. There is no apparent difference between the apparatus as claimed and the prior art as taught by Gough [MPEP 2113]. Examiner further notes that the insulating housing 10 and insulating layer 27 have both been ‘removed’ where the first and second electrodes are formed (i.e., where the matrix material 20/22 is disposed). 


Claim 10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gough in view of Brister, as applied to claim 1 above, and further in view of Holker et al. (US 2004/0074785 A1). 
Regarding claim 10, Gough discloses the limitations of claims 5 and 1 as discussed previously. Gough further discloses wherein the “enzyme layer” 20 can be a gel matrix layer comprising glucose oxidase or can be a membrane layer comprising glucose oxidase [Col. 2:55 through Col. 3:32; Col. 3:59-65; Col. 5:38-44; Figs. 1-5]. 
Gough is silent on the thickness of the enzyme layer and thus fails to expressly teach wherein the enzyme layer “has a thickness from about 0.01 microns to about 12 microns thick”. 
Holker discloses analyte sensors ([abstract]) where a glucose oxidase enzyme layer is coated on the working and reference electrode with a thickness of less than 2 microns which provides an extremely thin coat with enhanced material properties [Paras. 0009, 0022, 0053]).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the thickness of the enzyme layer of Gough such that it is 2 microns or less because such thickness would provide for a smaller/thinner sensor and Holker teaches that such thickness enhances the material properties of the enzyme layer [Para. 0053]. Furthermore, given the teachings of Holker regarding an enzyme layer thickness of less than 2 microns, it would have been obvious to have selected and utilized a thickness within the disclosed range, including those amounts that overlap within the claimed range of 0.01 microns to about 12 microns. It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. See MPEP 2144.05 (I). 

Response to Arguments
Applicant's arguments/amendments filed 08/02/2022 with respect to the objections to the claims and the 112, first paragraph rejection have been fully considered and are persuasive. The objections claims and 112, first paragraph rejection have been withdrawn due to proper amendments remedying the issue moot. 
Applicant’s arguments, see Remarks Pg. 7, filed 08/02/2022, with respect to the 35 U.S.C. § 103 rejection have been fully considered but are moot in light of the new grounds of rejection wherein Brister teaches the reference electrode being up to 20x the surface area of the working electrodes and wherein Gough expressly teaches the measurement of glucose, oxygen, lactate, and uric acid. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA L ALLEN whose telephone number is (571)270-3176. The examiner can normally be reached 8:30am-5:30pm ET Mon-Thurs, 8:30am-12:30pm Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSHUA L ALLEN/Primary Examiner, Art Unit 1795